 Case: 5:15-cr-00068-KKC Doc #: 65 Filed: 05/15/20 Page: 1 of 3 - Page ID#: 200




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                                CENTRAL DIVISION
                                   LEXINGTON

 UNITED STATES OF AMERICA,                         CRIMINAL ACTION NO. 5:15-68-KKC

       Plaintiff,


 V.                                                        OPINION AND ORDER


 DAMETRIUS LATRONE DRAKE,

       Defendant.



                                          *** *** ***

       This matter is before the Court on Defendant’s motion for compassionate release.

Defendant Dametrius LaTrone Drake was sentenced on October 26, 2016 to 66 months

imprisonment and three years of supervised release. (DE 49.) On May 14, 2020, he filed a

motion for immediate release from custody pursuant to 18 U.S.C. § 3582(c), styled as a motion

for reconsideration of the Court’s order (DE 63) denying his two previous § 3582(c) motions.

(DE 64.)

       Prior to the First Step Act, PL 115-391, 132 Stat 5194 (Dec. 21, 2018), a motion for

“compassionate release” could only be brought by the director of the Bureau of Prisons, not a

defendant. See 18 U.S.C. § 3582(c)(1)(A) (2017). The First Step Act amended § 3582(c)(1)(A)

to allow a defendant to file a motion for such relief on his own, but only if he has first “fully

exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring a

motion on the defendant’s behalf” or if 30 days have lapsed since the warden of the

defendant’s facility received the defendant’s request to file a motion on his behalf, whichever

is earlier. 18 U.S.C. § 3582(c)(1)(A); PL 115-391, 132 Stat 5194 § 603 (Dec. 21, 2018).



                                               1
 Case: 5:15-cr-00068-KKC Doc #: 65 Filed: 05/15/20 Page: 2 of 3 - Page ID#: 201




       According to Defendant’s motion, on March 31, 2020, he filed a request with the

warden of his facility that he be released from custody due to his concerns about contracting

the disease caused by the novel coronavirus, COVID-19, to which the warden never

responded. (DE 64-2; DE 64 at 12.) Even assuming that Defendant has satisfied § 3582(c)’s

exhaustion requirement, Defendant’s motion fails on its merits. § 3582(c)(1)(A) requires that

the Court find that “extraordinary and compelling reasons warrant” a modification to a

defendant’s sentence, and that “such a reduction is consistent with applicable policy

statements issued by the Sentencing Commission.” The Sentencing Commission has issued

a policy statement that, in the relevant part, allows a court to grant compassionate release

or a sentence reduction only where, “(1) extraordinary or compelling reasons warrant a

reduction in a defendant’s sentence, (2) the defendant is not a danger to the safety of others

or the community, and (3) release from custody complies with § 3553(a) factors.” United

States v. Lake, 5:16-076-DCR, 2019 WL 4143293, at *2 (E.D. Ky. Aug. 30, 2019) (citing

U.S.S.G. § 1B1.13 (2018)).

       In support of his argument that he should be released from custody, Defendant reports

that he has asthma and high blood pressure. (DE 64 at 6.) Simply put, even in the context of

the ongoing public health crisis, Defendant has failed to establish that “extraordinary or

compelling reasons warrant” his release from custody. While the medical condition of a

defendant may in certain circumstances establish the requisite “extraordinary and

compelling reasons,” Defendant has not shown that he “is suffering from a terminal illness

(i.e., a serious and advanced illness with an end of life trajectory)” or “is suffering from a

serious physical or medical condition,… serious functional or cognitive impairment, or

experiencing deteriorating physical or mental health because of the aging process, that

substantially diminishes [his] ability… to provide self-care within the environment of a



                                              2
    Case: 5:15-cr-00068-KKC Doc #: 65 Filed: 05/15/20 Page: 3 of 3 - Page ID#: 202




correctional facility and from which he… is not expected to recover.” U.S.S.G. §1B1.13,

comment. (n.1) (2018).1

        Accordingly, the Court hereby ORDERS that Defendant’s motion for compassionate

release (DE 64) is DENIED.

        Dated May 15, 2020




1“28 U.S.C. § 994 authorizes the United States Sentencing Commission to define ‘extraordinary and
compelling reasons.’” Lake, 2019 WL 4143293, at *2 (citation and internal quotation marks omitted).

                                                3
